UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Semiannual Report to Shareholders Daily Assets Fund Institutional Contents 3 Portfolio Summary 4 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 21 Information About Your Fund's Expenses 23 Advisory Agreement Board Considerations and Fee Evaluation 28 Account Management Resources 29 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of December 31, 2014 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 14.5% ANZ New Zealand International Ltd.: 144A, 1.85%, 10/15/2015 1.85%, 10/15/2015 Banco del Estado de Chile, 0.24%, 5/4/2015 Bank of Nova Scotia: 0.24%, 3/3/2015 0.25%, 2/17/2015 2.05%, 10/7/2015 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.18%, 2/17/2015 Canadian Imperial Bank of Commerce, 0.22%, 2/9/2015 Commonwealth Bank of Australia: 1.95%, 3/16/2015 3.5%, 3/19/2015 144A, 3.5%, 3/19/2015 DZ Bank AG: 0.27%, 5/7/2015 0.28%, 4/29/2015 0.31%, 2/19/2015 General Electric Capital Corp., 4.875%, 3/4/2015 Mitsubishi UFJ Trust & Banking Corp., 0.2%, 1/5/2015 National Australia Bank Ltd., 1.6%, 8/7/2015 Rabobank Nederland NV, 2.125%, 10/13/2015 Sumitomo Mitsui Banking Corp., 0.08%, 1/7/2015 Svenska Handelsbanken AB, 0.19%, 1/8/2015 Total Certificates of Deposit and Bank Notes (Cost $503,954,498) Collateralized Mortgage Obligation 0.3% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.456%*, 3/7/2015 (Cost $10,000,000) Commercial Paper 38.3% Issued at Discount** 29.4% Albion Capital Corp. SA: 0.17%, 1/15/2015 0.18%, 1/16/2015 ASB Finance Ltd.: 0.18%, 1/20/2015 0.22%, 2/12/2015 Bedford Row Funding Corp.: 144A, 0.32%, 1/26/2015 144A, 0.35%, 8/27/2015 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 Caisse Centrale Desjardins: 0.18%, 2/24/2015 0.3%, 4/23/2015 CNPC Finance HK Ltd.: 144A, 0.4%, 1/5/2015 144A, 0.4%, 1/15/2015 144A, 0.4%, 1/16/2015 144A, 0.4%, 1/20/2015 Coca-Cola Co., 0.31%, 9/16/2015 Collateralized Commercial Paper Co., LLC, 0.2%, 2/2/2015 Collateralized Commercial Paper II Co., LLC, 144A, 0.22%, 3/18/2015 CPPIB Capital, Inc., 0.3%, 2/11/2015 Dexia Credit Local: 144A, 0.25%, 6/9/2015 0.265%, 4/8/2015 0.31%, 4/20/2015 0.31%, 4/20/2015 0.31%, 5/29/2015 Erste Abwicklungsanstalt: 144A, 0.17%, 1/22/2015 144A, 0.18%, 2/19/2015 Hannover Funding Co., LLC: 0.17%, 1/8/2015 0.17%, 1/13/2015 0.2%, 2/5/2015 0.21%, 1/20/2015 Macquarie Bank Ltd., 144A, 0.25%, 2/23/2015 Manhattan Asset Funding Co., LLC, 144A, 0.17%, 1/16/2015 Matchpoint Master Trust, 0.12%, 1/5/2015 MetLife Short Term Funding LLC, 144A, 0.2%, 3/18/2015 Microsoft Corp., 0.1%, 2/10/2015 Nestle Finance International Ltd., 0.19%, 2/11/2015 Nordea Bank AB: 0.225%, 4/1/2015 0.23%, 3/17/2015 Regency Markets No. 1 LLC, 144A, 0.14%, 1/2/2015 Standard Chartered Bank: 0.215%, 2/17/2015 0.25%, 2/2/2015 0.26%, 4/6/2015 Starbird Funding Corp., 144A, 0.12%, 1/2/2015 Working Capital Management Co., 144A, 0.17%, 1/16/2015 Issued at Par* 8.9% Australia & New Zealand Banking Group Ltd.: 144A, 0.24%, 2/25/2015 144A, 0.249%, 4/30/2015 144A, 0.331%, 8/18/2015 Banco del Estado de Chile, 0.28%, 3/5/2015 BNZ International Funding Ltd.: 144A, 0.252%, 6/10/2015 144A, 0.252%, 2/2/2015 144A, 0.281%, 10/14/2015 Canadian Imperial Bank of Commerce, 0.232%, 5/8/2015 DBS Bank Ltd., 144A, 0.242%, 2/20/2015 Kells Funding LLC, 144A, 0.238%, 1/27/2015 Rabobank Nederland NV, 0.355%, 10/1/2015 Royal Bank of Canada, 0.272%, 12/10/2015 Starbird Funding Corp., 144A, 0.208%, 5/4/2015 Wells Fargo Bank NA: 0.31%, 9/9/2015 0.31%, 12/10/2015 Westpac Banking Corp., 144A, 0.234%, 2/19/2015 Total Commercial Paper (Cost $1,332,904,964) Short-Term Notes* 9.8% Banco del Estado de Chile, 0.241%, 5/14/2015 Bank of Nova Scotia: 0.242%, 7/9/2015 0.347%, 1/22/2016 Canadian Imperial Bank of Commerce, 0.37%, 8/18/2015 Commonwealth Bank of Australia, 144A, 0.513%, 1/29/2015 JPMorgan Chase Bank NA, 0.352%, 1/22/2016 Rabobank Nederland NV, 0.281%, 7/6/2015 Royal Bank of Canada, 0.3%, 3/23/2015 Svenska Handelsbanken, 0.353%, 11/4/2015 Wells Fargo Bank NA, 0.26%, 6/16/2015 Westpac Banking Corp.: 0.238%, 5/11/2015 0.242%, 5/4/2015 Total Short-Term Notes (Cost $342,501,571) Municipal Investments 5.6% Chicago, IL, TECP, 0.18%**, 3/17/2015 Massachusetts, State Development Finance Agency Revenue, Milton Academy, Series B, 0.15%***, 3/1/2039, LOC: TD Bank NA Miami-Dade County, FL, Industrial Development Authority, Badia Spices, Inc., 0.22%***, 7/1/2032, LOC: Northern Trust Co. Mississippi, State Development Bank Special Obligation, Series B, 0.11%***, 10/1/2031, LOC: Bank of America NA New Jersey, State Housing & Mortgage Finance Agency, Multi-Family Revenue, Series 6, 0.11%***, 11/1/2037, LOC: Citibank NA New York, RIB Floater Trust, Series 2014-5UE, 144A, 0.2%***, 11/25/2017, LOC: Barclays Bank PLC New York, State Dormitory Authority, State Personal Income Tax Revenue, Series 30020-I, 144A, 0.15%***, 3/15/2040, LIQ: Citibank NA New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 144A, 0.35%***, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.08%***, 11/1/2049, LOC: Wells Fargo Bank NA Nuveen Investment Quality Municipal Fund, Inc., Series 1-2118, 144A, AMT, 0.13%***, 5/1/2041, LIQ: Barclays Bank PLC San Jose, CA, Financing Authority Lease Revenue: Series 1-T, TECP, 0.2%, 1/15/2015 Series 2-T, TECP, 0.2%, 1/15/2015, LOC: U.S. Bank NA University of California, Series Z-1, 0.09%***, 7/1/2041 Total Municipal Bonds and Notes (Cost $194,108,382) Government & Agency Obligations 1.3% U.S. Government Sponsored Agencies 1.0% Federal Home Loan Bank: 0.2%, 9/17/2015 0.25%, 10/2/2015 0.263%, 10/9/2015 U.S. Treasury Obligations 0.3% U.S. Treasury Note, 0.375%, 3/15/2015 Total Government & Agency Obligations (Cost $43,505,610) Time Deposits 14.6% Citibank NA, 0.1%, 1/2/2015 Credit Agricole Corporate & Investment Bank, 0.05%, 1/2/2015 Fortis Bank SA, 0.03%, 1/2/2015 National Australia Bank Ltd., 0.05%, 1/2/2015 Nordea Bank Finland PLC, 0.03%, 1/2/2015 Skandinaviska Enskilda Banken AB, 0.04%, 1/2/2015 Total Time Deposits (Cost $508,888,319) Repurchase Agreements 15.6% BNP Paribas, 0.05%, dated 12/31/2014, to be repurchased at $112,667,313 on 1/2/2015 (b) BNP Paribas, 0.2%, dated 12/23/2013, to be repurchased at $30,068,000 on 2/4/2015 (a) (c) Citigroup Global Markets, Inc., 0.05%, dated 12/31/2014, to be repurchased at $250,000,694 on 1/2/2015 (d) JPMorgan Securities, Inc., 0.382%, dated 2/13/2014, to be repurchased at $33,877,526 on 2/4/2015 (a) (e) JPMorgan Securities, Inc., 0.413%, dated 7/3/2014, to be repurchased at $114,856,945 on 4/1/2015 (a) (f) Total Repurchase Agreements (Cost $540,917,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,476,780,344)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2014. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of December 31, 2014. † The cost for federal income tax purposes was $3,476,780,344. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of December 31, 2014. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (b) Collateralized by $112,083,300 U.S. Treasury Note, 2.375%, maturing on 8/15/2024 with a value of $114,920,381. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) ING Bank NV 3/7/2017 Lloyds Bank PLC 1/21/2016 Sumitomo Mitsui Banking Corp. 1/10/2017 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bill Zero Coupon 6/25/2015 U.S. Treasury Notes 0.875–1.875 5/15/2017– 11/30/2021 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) BankAmerica Manufactured Housing Contract Trust 8/10/2025 Keycorp Student Loan Trust 7/25/2029 LA Arena Funding LLC 12/15/2026 Morgan Stanley Capital I Trust 12/15/2044 N-Star REL CDO IV Ltd. 7/27/2040 Santander Drive Auto Receivables Trust 11/15/2019 Sierra Timeshare Receivables Funding LLC 2.07–3.37 7/20/2028– 10/20/2030 Total Collateral Value (f) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) AmeriCredit Automobile Receivables Trust 3.0–3.3 7/8/2019– 10/8/0219 BlueMountain CLO Ltd. 4/30/2026 CAL Funding II Ltd. 10/25/2027 Colony American Homes 7/17/2031 Global SC Finance II SRL 4/17/2028 Invitation Homes Trust 6/17/2031 Keycorp Student Loan Trust 7/25/2029 Morgan Stanley Capital I Trust 12/15/2044 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
